           Case 1:20-cv-03538-GLR Document 167 Filed 02/09/21 Page 1 of 4



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND

FEDERAL TRADE COMMISSION,                             )
                                                      )
                 Plaintiff,                           )
                                                      )
          v.                                          )     Case No. 1:20-cv-03538 - GLR
                                                      )
RAGINGBULL.COM, LLC f/k/a                             )
LIGHTHOUSE MEDIA LLC, et al.,                         )
                                                      )
                 Defendants.                          )
                                                      )

                          JOINT NOTICE OF PARTIES
           PURSUANT TO THE COURT’S FEBRUARY 4, 2021 ORDER (DKT. 165)

          Pursuant to the Court’s February 4, 2021 Order (Dkt. 165), the Parties submit the following

notice:

          1.     The Parties have agreed to the following deadlines with respect to the briefing on

Defendant RagingBull.com, LLC’s proposed business plan:

                    Defendant RagingBull.com, LLC shall file its brief describing its business plan
                     on or before February 19, 2021;

                    The Federal Trade Commission and the Temporary Receiver shall file their
                     responses on or before March 2, 2021; and

                    Defendant RagingBull.com, LLC shall file its reply on or before March 9, 2021.

          2.     The Parties additionally propose that the Court schedule the Preliminary Injunction

hearing for Friday, March 19, 2021.

          3.     Pursuant to the Court’s statement (Dkt. 165, n.1) that it is willing to refer the matter

to a U.S. Magistrate Judge to assist in the efforts of the Parties to work collaboratively regarding

whether and how Raging Bull can lawfully and profitably operate the business, the FTC convened

a conference call with the Parties on February 9, 2021. Defendant RagingBull.com, LLC requests
            Case 1:20-cv-03538-GLR Document 167 Filed 02/09/21 Page 2 of 4



   a referral to a Magistrate Judge. Defendant Kyle Dennis does not object to this request. The FTC

   does not consent to this request.



   Dated: February 9, 2021                     Respectfully submitted,

By: /s/ Gordon E. Sommers____                          By: /s/ David G. Barger_____
Colleen Robbins (D. Md. Temp Bar No. 92567)            David G. Barger (DCB# 469095)
Sung W. Kim (D. Md. Temp Bar No. 814609)               Greenberg Traurig LLP
Gordon E. Sommers (D. Md. Temp. Bar No. 814431)        1750 Tysons Blvd.
Laura C. Basford (D. Md. Temp. Bar No. 814888)         Suite 1200
Federal Trade Commission                               McLean, VA 22102
600 Pennsylvania Ave., NW                              Tel: (703) 749-1300
Mailstop CC-8528                                       Email: bargerd@gtlaw.com
Washington, DC 20580
(202) 326-2548; crobbins@ftc.gov                       Andrew G. Berg (admitted pro hac vice)
(202) 326-2211; skim6@ftc.gov                          2101 L Street, N.W.
(202) 326-2504; gsommers@ftc.gov                       Suite 1000
(202) 326-2343; lbasford@ftc.gov                       Washington DC 20037
                                                       Tel: (202) 331- 3100
Attorneys for Plaintiff Federal Trade Commission       Email: berga@gtlaw.com

By: /s/ Matthew L. Schwartz____                        Miriam G. Bahcall (admitted pro hac vice)
Matthew L. Schwartz                                    Brett M. Doran (admitted pro hac vice)
John T. Zach                                           Greenberg Traurig, LLP
Sabina Mariella                                        77 West Wacker Drive
BOIES SCHILLER FLEXNER LLP                             Suite 3100
55 Hudson Yards                                        Chicago, IL 60601
New York, New York                                     Tel: (312) 476-5135
Tel.: (212) 446-2300                                   Email: bahcallm@gtlaw.com
E-mail: mlschwartz@bsfllp.com                          Email: doranb@gtlaw.com
jzach@bsfllp.com
smariella@bsfllp.com                                   Attorneys for Defendants RagingBull.com, LLC,
                                                       Jeffrey M. Bishop, Jason Bond, Sherwood
Jonathan Shaw (Bar No. 11328)                          Ventures, LLC and Jason Bond, LLC
BOIES SCHILLER FLEXNER LLP
1401 New York Ave, NW                                  By: /s/ Meghan K. Casey_____
Washington, DC 20005                                   Mark S. Saudek (Fed. Bar #23963)
Tel: 202 274 1123                                      Meghan K. Casey (Fed. Bar #28958)
E-mail: jshaw@bsfllp.com                               GALLAGHER EVELIUS & JONES LLP
                                                       218 North Charles Street, Suite 400
Brian Levin                                            Baltimore, MD 21201
Levin Law, P.A.                                        phone (410) 727-7702
2665 South Bayshore Drive Penthouse 2B                 fax (410) 468-2786

                                                   2
           Case 1:20-cv-03538-GLR Document 167 Filed 02/09/21 Page 3 of 4



Miami, Florida 33133                                 msaudek@gejlaw.com
Tel: (305) 539-0593                                  mcasey@gejlaw.com
E-mail: brian@levinlawpa.com
                                                     Counsel to Court-appointed Temporary Receiver
Counsel for Defendants Kyle W. Dennis, Winston       Peter E. Keith
Corp., and Winston Research Inc




                                                 3
        Case 1:20-cv-03538-GLR Document 167 Filed 02/09/21 Page 4 of 4



                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 9th day of February 2021 a true and accurate copy

foregoing Joint Notice of Parties Pursuant to the Court’s February 4, 2021 Order (Dkt. 165), was

properly served on all parties through the ECF system.


                                                   /s/ Brett Doran
